J-S04001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TIMOTHY YANKA AND POLLY W.                 :   IN THE SUPERIOR COURT OF
    NESSA, H/W                                 :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    LEITHBRIDGE CO. D/B/A KURFISS-             :
    SOTHEBY'S INTERNATIONAL REALTY             :   No. 839 EDA 2021
    AND DELAWARE RIVER CLOSING                 :
    SERVICES, INC.                             :

                Appeal from the Order Entered March 24, 2021
     In the Court of Common Pleas of Bucks County Civil Division at No(s):
                             2018-003406-0000


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED MARCH 22, 2022

        Appellants, Timothy Yanka and Polly W. Nessa, husband and wife,

appeal from the trial court’s March 24, 2021 orders denying summary

judgment in their favor and granting summary judgment in favor of Appellees,

Leithbridge Co. d/b/a Kurfiss-Sotheby’s International Realty (“KSIR”), and

Delaware River Closing Services, Inc (“DRCS”). We affirm.

                                      Background

        The trial court summarized the background of this matter as follows:

        I. PROCEDURAL HISTORY

        On September 5, 2018, [Appellants] filed an Amended Complaint.
        On March 7, 2019, [KSIR] filed an Answer to [Appellants’]
        Amended Complaint and a Crossclaim against [DRCS]. On March
        8, 2019, [DRCS] filed an Answer and New Matter to [Appellants’]
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04001-22


       Amended Complaint and a Crossclaim against [KSIR].             On
       September 23, 2019, [Appellants] filed an Answer to [DRCS’s]
       New Matter.      On January 22, 2019, the [c]ourt sustained
       [Appellees’] Preliminary Objections and dismissed Counts II
       through IV from [Appellants’] Amended Complaint.[1] Thus,
       [Appellants’] only surviving claim against [Appellees] was Count I
       – Negligent Failure to Safeguard Personal and Confidential
       Information.

       On December 23, 2020, [KSIR] filed a Motion for Summary
       Judgment. On December 31, 2020, [DRCS] also filed a Motion for
       Summary Judgment. On February 2, 2021, [Appellants] filed a
       Response and their own Motion for Summary Judgment.

       II. FACTUAL BACKGROUND

       In 2017, [Appellants] contracted [KSIR] to help find and purchase
       a residential property. Nancy Bousum…, an employee of [KSIR],
       served as [Appellants’] real estate agent. [Appellants] eventually
       found a residential property they wanted to purchase and
       scheduled a closing date. [KSIR] instructed [Appellants] that
       [DRCS] would provide intermediary services to properly close on
       the property.

       The closing date was set forth for November 15, 2017[,] at
       [DRCS’s] office. On November 8, 2017, [Appellants] received an
       email from a Dorle Friedman asking [Appellants] to electronically
       transfer $390,343.61 to an alleged [DRCS] trust account prior to
       the closing date. [Appellants], believing the email was sent by
       [DRCS] at the direction of [KSIR], transferred the funds into the
       account. At the closing, [Appellants] discovered the email was
       not sent by either [DRCS] or [KSIR]. [Appellants] would later
       discover the email soliciting the transfer of funds was sent by an
       unknown criminal actor purporting to be [DRCS]. The unknown
       criminal actor successfully induced [Appellants] to transfer
       $390,343.61 into the criminal actor’s bank account. [Appellants]
       were able to recover close to $73,000.00 of the lost funds with
       the help of the Federal Bureau of Investigation (“FBI”).

       [Appellants] brought this negligence action against [KSIR] and
       [DRCS] alleging they failed to properly secure [Appellants’]
____________________________________________


1Appellants raised claims against Appellees for negligent failure to warn in
Count II, negligence (failure to investigate) in Count III, and unfair and
deceptive trade practices in Count IV.

                                           -2-
J-S04001-22


      “confidential personal and transactional information[.]” The sole
      confidential personal information allegedly compromised was
      [Appellants’] email address. [Appellants] claimed [Appellees’]
      lack of cybersecurity caused [Appellants] to transfer the funds to
      the unknown criminal actor. As a result, [Appellants] sought
      damages totaling $317,362.50[,] based on their allegations of
      negligence.

Trial Court Opinion (TCO), 6/17/21, at 1-3 (footnotes and internal citations

omitted).

      On March 24, 2021, the trial court — in three separate orders — granted

DRCS’s motion for summary judgment, granted KSIR’s motion for summary

judgment, and denied Appellants’ motion for summary judgment. The trial

court’s orders did not provide any rationale for its rulings. On April 23, 2021,

Appellants filed a single, timely notice of appeal, purporting to appeal “from

the orders granting and denying cross-motions for summary judgment

entered in this matter on March 24, 2021.” Notice of Appeal, 4/23/21, at 1

(unnumbered pages).

      On May 4, 2021, the trial court entered the following order directing

Appellants to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b):
      [P]ursuant to Pennsylvania Rule of Appellate Procedure 1925(b),
      Appellant[s are] DIRECTED to file of record a Concise Statement
      of Errors Complained of on Appeal within twenty-one (21) days
      from the filing date of this Order. Appellant[s] shall file such
      Statement of Errors Complained of on Appeal and shall
      concurrently serve the undersigned in person or by mail as
      provided in Pa.R.A.P. 121(a).      Service on parties shall be
      concurrent with filing and shall be by any means of service
      specified under Pa.R.A.P. 121(c). It is further ordered that
      Appellant[s] shall file a formal request for a transcript of all
      testimony and pay the cost thereof, pursuant to Pa.R.A.P. 1911.


                                     -3-
J-S04001-22


       Any issue not properly included in the statement timely filed and
       served pursuant to Rule 1925(b) shall be deemed waived.

Pa.R.A.P. 1925(b) Order, 5/4/21, at 1 (unnumbered pages; emphasis and

capitalization in original).

       According to the trial court, and as reflected on the trial court’s docket,

Appellants failed to file their concise statement in the trial court. TCO at 3.

Notwithstanding, the trial court noted that Appellants mailed to its chambers

a “broad” concise statement that “failed to specify the errors complained of

on appeal….”      Id.   Further, our own review of the appellate court docket

reveals that Appellants timely filed their concise statement with this Court —

instead of with the trial court — on May 24, 2021.2 The trial court issued a

Rule 1925(a) opinion on June 17, 2021, in which it “generally address[ed] the

[c]ourt’s decisions for the three Motions for Summary Judgment.” Id.

       Appellants’ Notice of Appeal and Rule 1925(b) Statement

       Before reaching the questions Appellants raise on appeal, we must

initially address: (1) the propriety of Appellants’ filing one notice of appeal

____________________________________________


2 Accord Appellants’ Reply Brief at 6 (“[C]ounsel encountered difficulty in
deciding whether the requirement of Rule 1925(b) to file the appellant’s
statement of errors ‘of record’ refers to filing in the trial court or the appellate
court. The text of the rule states that the filing is to be in the trial court, but
the rule also specifies that the filing shall be made ‘in accordance with
[Pa.]R.A.P. 121[,’] which calls for filing in the appellate court. Counsel decided
that Rule 1925(b) required the statement of errors to be filed in the appellate
court, because the record in the trial court was already closed when the
[n]otice of [a]ppeal was filed, and because there was a separate provision for
serving the statement of errors upon the trial judge (which was done). The
statement of errors was filed in the appellate court and was not rejected, and
apparently the document was not sent by the Superior Court prothonotary to
the Bucks County prothonotary.”).

                                           -4-
J-S04001-22



from multiple orders; (2) whether Appellants have waived their issues on

appeal by filing their Rule 1925(b) statement in this Court, instead of in the

trial court; and (3) if Appellants’ broadly-worded Rule 1925(b) statement

results in waiver of any of their issues.

      First, we assess the propriety of Appellants’ notice of appeal.        As

mentioned supra, Appellants filed a single notice of appeal purporting to

appeal from three separate orders, in which the trial court, respectively,

granted KSIR’s motion for summary judgment, granted DRCS’s motion for

summary judgment, and denied Appellants’ motion for summary judgment.

Our Supreme Court has stated that, “in the circumstance where each of the

defendants in a single action is dismissed prior to trial, an appeal from the

order dismissing the remaining claim or party is sufficient to bring for review

the earlier issued orders.”    K.H. v. J.R., 826 A.2d 863, 871 (Pa. 2003)

(citation omitted); see also Pa.R.A.P. 341(b) (defining a final order as, inter

alia, disposing of all claims and of all parties); Fulano v. Fanjul Corp., 236

A.3d 1, 8 (Pa. Super. 2020) (rejecting the defendants’ argument that the

plaintiffs’ appeal should be quashed because they did not file notices of appeal

from the separate orders sustaining the defendants’ preliminary objections).

Thus, we conclude that Appellants did not need to file a separate notice of




                                      -5-
J-S04001-22



appeal from each order. Their single notice of appeal was sufficient to bring

for review all three of the trial court’s orders.3

       Second, with respect to the consequences of Appellants’ filing their

concise statement in the wrong court, we recently addressed this issue in

Reverse Mortgage Funding, LLC v. Russo, 241 A.3d 364, 2020 WL

5890760 (Pa. Super. filed Oct. 5, 2020) (unpublished, non-precedential

memorandum).4 In that case, the trial court ordered the appellant to “file of

record” a concise statement “pursuant to the Pennsylvania Rules of Appellate

Procedure.” Id. at *3. The appellant subsequently filed his concise statement

in this Court, and not the trial court. Although we determined that the trial

court’s order complied with the requirements of Rule 1925(b), we nevertheless

concluded that “[the a]ppellant’s filing in this Court is a filing ‘of record’ and

documented that the statement was timely filed[,]” and that “[a] filing in the

wrong court is to be transferred to the proper court, not disregarded.” Id.


____________________________________________


3 Even if Appellants should have filed a separate notice of appeal from each
summary judgment order, we note that the “[f]ailure of an appellant to take
any step other than the timely filing of a notice of appeal does not affect the
validity of the appeal, but it is subject to such action as the appellate court
deems appropriate, which may include, but is not limited to, remand of the
matter to the lower court so that the omitted procedural step may be taken.”
See Pa.R.A.P. 902; see also Commonwealth v. Young, 265 A.3d 462, 477
(Pa. 2021) (discussing Rule 902’s “preference for correcting procedurally
defective, albeit timely, notices of appeal so that appellate courts may reach
the merits of timely appeals”).

4  See Pa.R.A.P. 126(b) (providing that unpublished, non-precedential
memorandum decisions of the Superior Court filed after May 1, 2019, may be
cited for their persuasive value).

                                           -6-
J-S04001-22



(citing Pa.R.A.P. 751, 905(a)(4)). Similarly, here, Appellants timely filed their

concise statement in this Court. Though they filed the concise statement in

the wrong court, we will not find waiver on this basis.

      Third and finally, we must consider whether Appellants have waived

their issues due to their “broad” concise statement that “failed to specify the

errors complained of on appeal….”        See TCO at 3.      Appellants’ concise

statement consists of the following:
      This Concise Statement of Errors Complained of on Appeal is
      submitted on behalf of [Appellants], pursuant to the Order of [the
      trial court] in this matter o[n] May [4], 2021.

      The trial court has at no time given any information whatsoever
      as to its findings of fact and conclusions of law regarding orders
      granting and denying cross-motions for summary judgment
      entered in this matter on March 24, 2021, from which this appeal
      is taken. Those orders were entered without even the most
      rudimentary opinion as to the substance of the [c]ourt’s rulings,
      and no such opinion has since been filed. This procedure does not
      comport with Pa.R.A.P. 1925(a)(1), which requires that the trial
      court give “at least a brief opinion of the reasons[…]”:

         [T]he judge who entered the order giving rise to the notice
         of appeal, if the reasons for the order do not already appear
         of record, shall […] file of record at least a brief opinion of
         the reasons for the order, or for the rulings or other errors
         complained of, or shall specify in writing the place in the
         record where such reasons may be found.

      Accordingly, the [c]ourt’s [o]rder dated March 3, 2021 is literally
      not susceptible of compliance, at least not until such time as the
      [c]ourt sheds some light upon the reasons for its rulings.

      [A]ppellants do not waive any of their rights to file a Statement of
      Errors Complained of on Appeal at such time as the requisite
      preconditions are satisfied. [A]ppellants incorporate herein by
      reference all the pleadings, briefs and moving papers submitted
      by them and [Appellees] in support of [A]ppellants[’] contention
      that the trial court came to wrong conclusions in this matter.


                                       -7-
J-S04001-22



Appellants’ Rule 1925(b) Statement, 5/24/21, at 1-2 (unnumbered pages;

some brackets added).

     Regarding Rule 1925(b) statements, this Court has explained:
     “The [Rule 1925(b)] Statement shall concisely identify each error
     that the appellant intends to assert with sufficient detail to identify
     the issue to be raised for the judge.” Pa.R.A.P. 1925(b)(4)(ii).
     “[T]he [Rule] 1925(b) statement must be sufficiently ‘concise’ and
     ‘coherent’ such that the trial court judge may be able to identify
     the issues to be raised on appeal, and the circumstances must not
     suggest the existence of bad faith.”           Commonwealth v.
     Vurimindi, 200 A.3d 1031, 1038 (Pa. Super. 2018). “[A] Rule
     1925(b) statement is a crucial component of the appellate process
     because it allows the trial court to identify and focus on those
     issues the party plans to raise on appeal.” Id. (citing Riley v.
     Foley, 783 A.2d 807, 813 (Pa. Super. 2001)). “[W]hen issues are
     too vague for the trial court to identify and address, that is the
     functional equivalent of no concise statement at all.”
     Commonwealth v. Smith, 955 A.2d 391, 393 (Pa. Super. 2008)
     (citing Commonwealth v. Dowling, 778 A.2d 683, 686 (Pa.
     Super. 2001)). “When the trial court has to guess what issues an
     appellant is appealing, that is not enough for meaningful review.”
     Commonwealth v. Lemon, 804 A.2d 34, 37 (Pa. Super. 2002)
     (citing Dowling, 778 A.2d at 686).

Fulano, 236 A.3d at 9.

     At the same time, though, we have also recognized that:
        When the reasons for a trial court’s ruling are vague or not
        discernable from the record, then an appellant may be
        forced to file a vague Rule 1925(b) statement, and it would
        be unjust to consider such filing a violation of the Rule. Just
        as the trial judge cannot be made to guess what an
        appellant is complaining of on appeal, an appellant cannot
        be made to guess what the trial judge is thinking in his or
        her ruling. Therefore, under these limited circumstances
        where the appellant is unable to ascertain the trial court’s
        rationale for the ruling under appeal, it is not appropriate to
        find waiver or to dismiss the appeal based on a vague Rule
        1925(b) statement.



                                      -8-
J-S04001-22


       Hess v. Fox Rothschild, LLP, 925 A.2d 798, 803-04 (Pa. Super.
       2007) (internal citations and quotation marks omitted).

       However, “[i]f the appellant in a civil case cannot readily discern
       the basis for the judge’s decision, the appellant shall preface the
       Statement with an explanation as to why the Statement has
       identified the errors in only general terms. In such a case, the
       generality of the Statement will not be grounds for finding waiver.”
       Pa.R.A.P. 1925(b)(4)(vi).

Fulano, 236 A.3d at 9-10 (emphasis in original).

       Here, we agree with Appellants that the trial court’s March 24, 2021

orders disposing of the parties’ summary judgment motions did not set forth

any reasons for its rulings.5 Consequently, pursuant to Rule 1925(b)(4)(vi),

Appellants’ Rule 1925(b) statement sufficiently conveyed, in general terms,

that it was challenging the trial court’s rulings with respect to the summary

judgment motions. See Pa.R.A.P. 1925(b)(4)(vi) (“If the appellant in a civil

case cannot readily discern the basis for the judge’s decision, the appellant

shall preface the Statement with an explanation as to why the Statement has

identified the errors in only general terms. In such a case, the generality of

the Statement will not be grounds for finding waiver.”); Appellants’ Rule

1925(b) Statement at 1 (“The trial court has at no time given any information

whatsoever as to its findings of fact and conclusions of law regarding orders
____________________________________________


5 We point out to Appellants that, under Rule 1925(a)(1), the trial court did
not have to give the reasons for its rulings in the summary judgment orders
themselves; instead, under Rule 1925(a)(1), “upon receipt of the notice of
appeal, the judge who entered the order giving rise to the notice of appeal,
if the reasons for the order do not already appear of record, shall within
the period set forth in Pa.R.A.P. 1931(a)(1) file of record at least a brief
opinion of the reasons for the order, or for the rulings or other errors
complained of, or shall specify in writing the place in the record where such
reasons may be found.” Pa.R.A.P. 1925(a)(1) (emphasis added).

                                           -9-
J-S04001-22



granting and denying cross-motions for summary judgment entered in this

matter on March 24, 2021, from which this appeal is taken.”).6 Accordingly,

as Appellants referenced the summary judgment orders in their Rule 1925(b)

statement and justifiably claimed that they could not determine the reasons

for the trial court’s rulings relating to those particular orders, we will not find

that Appellants waived any errors relating to the trial court’s disposition of the

summary judgment motions based on the generality of their Rule 1925(b)

statement. However, to the extent that Appellants challenge any other order

or ruling issued by the trial court outside of summary judgment, we deem

such issues waived for failure to identify any such errors, even in general

terms, in their Rule 1925(b) statement. See Pa.R.A.P. 1925(b)(4)(vi), supra.

                                         Issues

       With those preliminary matters addressed, we now proceed to the

merits of Appellants’ appeal. Appellants present the following issues for our

review:
       [1]. Whether the trial court should have permitted [Appellants] to
       amend so as to reinstate their claim (which had been dismissed
       on preliminary objections) against both [Appellees] for negligence
       for failure to warn them of the dangers of wire transfer fraud and
       failure to instruct them [on] how to carry out a wire transfer
       safely[?]

       [2]. Whether the trial court should have granted summary
       judgment in favor of [Appellants] on their amended claim for
____________________________________________


6 We note that, although Appellants’ Rule 1925(b) statement was not specific,
the trial court nevertheless discerned that Appellants were challenging its
decisions on the motions for summary judgment, and it discussed the reasons
for its summary judgment orders in its Rule 1925(a) opinion.

                                          - 10 -
J-S04001-22


        failure to warn them of the dangers of wire transfer fraud and
        failure to advise them [on] how to carry out a wire transfer with
        safety, when the cause of action was articulated by the top
        executives of [KSIR] and [DRCS] and adopted by them as a
        standard to which their companies should adhere; and when their
        failure to follow through on this resolution was exacerbated by
        other instances of negligence; and when the facts of record
        reflecting these occurrences were clearly admissible and were not
        disputed by [KSIR] and [DRCS]?

        [3]. Whether the trial court should have granted summary
        judgment, where there was an evident disagreement about the
        facts of the case and the legal basis of the claims and defenses[?]

        [4]. Whether the trial court should have granted summary
        judgment in favor of [KSIR] and [DRCS], when the paradigm they
        sought to prove (referred to by the trial court in a footnote to its
        order of 1/22/2019 granting and denying preliminary objections
        to the Amended Complaint) was subsequently disavowed by the
        trial court as inappropriate as a paradigm and inapplicable to the
        case at bar?

Appellants’ Brief at 3-5.7

        While Appellants raise four issues in their statement of the questions

involved, they do not divide the argument section of their brief into four

corresponding parts. We admonish Appellants for their lack of compliance

with Pa.R.A.P. 2119(a).        See Pa.R.A.P. 2119(a) (“The argument shall be

divided into as many parts as there are questions to be argued; and shall have

at the head of each part—in distinctive type or in type distinctively displayed—

the particular point treated therein, followed by such discussion and citation

of authorities as are deemed pertinent.”); Donaldson v. Davidson Bros.,

Inc., 144 A.3d 93, 99 n.9 (Pa. Super. 2016) (determining that the appellant

failed to comply with Rule 2119(a) where the appellant’s brief did not “present
____________________________________________


7   We have re-ordered Appellants’ issues for ease of disposition.

                                          - 11 -
J-S04001-22



and develop eight arguments in support of the eight questions raised”). While

Appellants’ noncompliance with Rule 2119(a) makes our review more difficult

to conduct, it does not totally preclude it. Therefore, we address their issues

to the extent we can discern their arguments.

                                               Analysis

                                        Issues 1 and 2

       In Appellants’ first and second issues, they argue that the trial court

should have reinstated their failure-to-warn claim — which had been

previously dismissed on preliminary objections — and that the trial court

should have granted summary judgment in their favor based on this claim.

See Appellants’ Brief at 4-5. These issues are waived.

       As set forth supra, Appellants did not identify any errors in their Rule

1925(b) statement aside from the trial court’s rulings on the summary

judgment motions.8 In other words, they made no mention of their failure-

to-warn claim in their Rule 1925(b) statement.9 Accordingly, we deem waived

any arguments concerning their failure-to-warn claim.          See Pa.R.A.P.
____________________________________________


8 Appellants claim that they “argued with clarity in their summary judment
[sic] motion their request to reinstate the failure[-]to[-]warn claim, but
despite repetition of this request in their reply brief (R. 354a-356a) and
citation of the evidence adduced in discovery, the trial court did not address
the claim other than to state that it had been dismissed on preliminary
objections.” Appellants’ Brief at 15-16. The record belies this assertion; the
pages of the reproduced record that Appellants refer to in support do not
contain a request to reinstate the failure-to-warn claim. Accord KSIR’s Brief
at 11; DRCS’s Brief at 25.

9The trial court also did not consider Appellants’ failure-to-warn claim in its
Rule 1925(a) opinion.

                                          - 12 -
J-S04001-22



1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived.”);

Pa.R.A.P 1925(b) Order at 1 (warning that “[a]ny issue not properly included

in the statement timely filed and served pursuant to Rule 1925(b) shall be

deemed waived”) (unnumbered page); see also Greater Erie Indus. Dev.

Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 225 (Pa. Super. 2014)

(en banc) (“[I]n determining whether an appellant has waived his issues on

appeal based on non-compliance with [Rule] 1925, it is the trial court’s order

that triggers an appellant’s obligation[.    T]herefore, we look first to the

language of that order.”) (citations omitted; some brackets added). No relief

is due on these claims.

                                  Issues 3 and 4

     We next address Appellants’ third and fourth issues together. Therein,

they contest the trial court’s entry of summary judgment in favor of KSIR and

DRCS. See Appellants’ Brief at 3-4. It is well-established that:
     [S]ummary judgment is appropriate only in those cases where the
     record clearly demonstrates that there is no genuine issue of
     material fact and that the moving party is entitled to judgment as
     a matter of law. When considering a motion for summary
     judgment, the trial court must take all facts of record and
     reasonable inferences therefrom in a light most favorable to the
     non-moving party. In so doing, the trial court must resolve all
     doubts as to the existence of a genuine issue of material fact
     against the moving party, and, thus, may only grant summary
     judgment where the right to such judgment is clear and free from
     all doubt. On appellate review, then,

        an appellate court may reverse a grant of summary
        judgment if there has been an error of law or an abuse of
        discretion. But the issue as to whether there are no genuine

                                    - 13 -
J-S04001-22


         issues as to any material fact presents a question of law,
         and therefore, on that question our standard of review is de
         novo. This means we need not defer to the determinations
         made by the lower tribunals.

       To the extent that this Court must resolve a question of law, we
       shall review the grant of summary judgment in the context of the
       entire record.

Summers v. Certainteed Corp., 997 A.2d 1152, 1159 (Pa. 2010) (cleaned

up).

       Here, in denying Appellants’ motion for summary judgment and granting

summary judgment in favor of KSIR and DRCS, the trial court opined:
       Pennsylvania common law requires a plaintiff to prove the
       following elements to succeed in a negligence claim: “(1) the
       defendant owed a duty to the plaintiff; (2) the defendant breached
       that duty; (3) a causal relationship between the breach and the
       resulting injury suffered by the plaintiff; and (4) actual loss
       suffered by the plaintiff.” Furthermore, this case proceeds under
       a theory the Supreme Court recently recognized in Dittman v.
       UPMC, 196 A.3d 1036 … (Pa. 2018), for negligent collection and
       storage of personal information.

       In    Dittman,    the    plaintiffs were    employees     of  the
       defendant/employer University of Pittsburgh Medical Center
       (“UPMC”). UPMC required its employees to provide it with
       sensitive personal information as part of their employment. This
       sensitive personal information included: social security numbers;
       tax information; birthdates; full names; home addresses; and
       personal bank account information. UPMC’s computer network
       was subsequently hacked and most of the employees’ sensitive
       personal information was compromised. The employees alleged
       their stolen personal information was used to file fraudulent tax
       returns. Ultimately, the Supreme Court of Pennsylvania held that
       an employer may be liable for negligence when the employer
       actively requests sensitive personal information from its
       employees and fails to collect and store that personal data with
       reasonable care.

                                      ***



                                     - 14 -
J-S04001-22


     1. The March [24], 2021 Order Denying [Appellants’]
     Motion for Summary Judgment[]

     In viewing the record in the light most favorable to [Appellees] as
     the nonmoving parties, [Appellants] failed to provide sufficient
     evidence to show they were entitled to summary judgment in their
     favor. [Appellants’] only surviving count was their negligence
     claim against [Appellees]. [Appellants] argued [Appellees] were
     liable for the fraudulent transaction pursuant to the negligence
     theory recently recognized by the Supreme Court in Dittman.
     However, upon considering the evidence in the record and
     applying the Supreme Court’s reasoning to this case, it is clear
     that [Appellants’] claim must fail. In Dittman, the Supreme Court
     held an employer has a duty to use reasonable care in collecting
     and storing its employees’ sensitive personal information[,]
     including social security numbers and bank account numbers[,]
     when an employer actively requests the information from its
     employees. Significantly, the Supreme Court limited its decision
     to cases involving employers and employees.

     In this case, [Appellants] provided no evidence to show either
     [Appellee] actively requested any sensitive private financial
     information from [Appellants]. Nothing in the record showed
     [Appellees] requested [Appellants’] tax information, social
     security numbers[,] or other sensitive personal information.
     Critically, neither [Appellants] nor [Appellees] alleged the
     existence of an employer/employee relationship. Nothing in the
     record supported even an inference of the existence of an
     employer/employee relationship.      Although the [c]ourt could
     foresee     other   relationships   —     in   addition   to    an
     employer/employee relationship — where the precedent
     established in Dittman may apply, there is no Pennsylvania
     statutory or precedential law supporting [Appellants’] claim of
     negligence against [Appellees]. Following careful deliberation and
     consideration of the record, the [c]ourt found [Appellants’] claim
     for negligent collection and storage of personal information
     consisting of an email address failed as a matter of law.

     Even assuming, arguendo, [Appellants’] claim against [Appellees]
     was properly raised under Dittman, [Appellants] failed to provide
     sufficient evidence to show they were entitled to summary
     judgment. First, [Appellants] provided no evidence to show
     [Appellees] owed them a duty of care to safeguard their email
     address from all potential threats. [Appellants] argued their
     allegedly compromised email address was sensitive personal

                                   - 15 -
J-S04001-22


     information similar to the information at issue in Dittman. This
     [c]ourt disagrees. As previously stated, the “sensitive personal
     information” at issue in Dittman compromised a totality of
     sensitive personal information which included: social security
     numbers; tax information; birthdates; full names; home
     addresses; and personal bank account information. Conversely,
     [Appellants’] private information allegedly compromised in this
     case included [Appellants’] email address. The [c]ourt finds this
     a significant distinction because an email address alone does not
     contain the same amount of private data as does the totality of
     the private sensitive information compromised in Dittman.
     Additionally, [Appellants] failed to provide any controlling law
     holding a personal email address constitutes sensitive personal
     information. Rather, a personal email address is quasi-public
     information to the extent it is used by the owner of the address
     communicating with various other persons and entities on the
     internet. Thus, the [c]ourt finds the evidence in the record placed
     this matter well outside the scope of Dittman.

     [Appellants] also failed to provide any evidence showing
     [Appellees] breached a duty of care or that [Appellees] caused the
     fraudulent transaction. Although there was evidence showing a
     criminal actor emailed [Appellants] purporting to be an agent of
     [DRCS], [Appellants] failed to identify any evidence in the record
     which showed [Appellees] were in any way responsible for the
     criminal actor[’s] ultimately obtaining [Appellants’] email address.
     [Appellants] heavily relied on an FBI letter as evidence of
     [Appellees’] negligence. In the letter, the FBI stated [Appellants]
     fell victim to a fraudulent transaction with an unknown criminal
     actor. In addition, the FBI stated the fraudulent transaction was
     likely caused by a comprised business email account.

     Based largely on this letter, [Appellants] made a version of a res
     ipsa loquitor argument in which they alleged the fraudulent
     transaction itself was prima facie evidence of [Appellees’]
     negligence. However, the FBI did not name either [Appellee] as
     a culpable party for the fraudulent transaction or compromised
     email account. In fact, the FBI did not even state whose email
     address was compromised. [Appellants] unquestionably provided
     evidence to show they were victims of a fraudulent scheme and
     transaction[,] yet failed to provide any evidence to show either
     [Appellee] was in any way the cause of the fraudulent transaction
     or owed a legal duty under Pennsylvania law with respect to their
     email addresses.


                                    - 16 -
J-S04001-22


     Ultimately, [Appellants’] Motion for Summary Judgment was
     largely based on bald assertions, accusations[,] and implications.
     Upon careful consideration of the record, it is abundantly clear
     that [Appellants] failed to provide sufficient evidence to move
     forward with their claim.      Accordingly, the [c]ourt denied
     [Appellants’] Motion for Summary Judgment.

     2. The March [24], 2021 Orders Granting [Appellees’]
     Motions for Summary Judgment[]

     As previously discussed, the [c]ourt found [Appellants]
     erroneously relied on Dittman in bringing this claim for negligent
     failure to safeguard personal and confidential information against
     [Appellees]. Therefore, for many of the reasons previously
     discussed, the [c]ourt found judgment as a matter of law was
     warranted in [Appellees’] favor.

     When viewing the record in the light most favorable to
     [Appellants] as the nonmoving parties, the evidence — or lack
     thereof — clearly showed [Appellees] were entitled to summary
     judgment. In their Motions for Summary Judgment, [Appellees]
     argued [Appellants] failed to provide any evidence to show they
     breached any duty allegedly owed to [Appellants]. [Appellants]
     countered by arguing the fraudulent transaction was a result of
     [Appellees’] failure to properly secure [Appellants’] email address.
     [Appellants] broadly argued [Appellees’] lack of adequate
     cybersecurity caused [Appellants] to transfer the funds to the
     unknown criminal actor.

     The parties did not dispute that [Appellants] contracted [KSIR]’s
     realty services for the purpose of purchasing a residential
     property. Additionally, the evidence showed the criminal actor
     contacted [Appellants] via email and that the email contained a
     mention to [DRCS]. In their Amended Complaint, [Appellants]
     broadly asserted [KSIR’s] negligently maintained and secured
     [Appellants’] email address. However, [Appellants] failed to
     identify any evidence in the record which substantiated these
     conclusory claims. Nothing was presented to show the criminal
     actor obtained [Appellants’] email address from [KSIR].
     Pennsylvania law clearly states that when defending against a
     motion for summary judgment[,] the nonmoving party cannot
     succeed by simply making “bold unsupported assertions of
     conclusory accusations.” Here, [Appellants] failed to provide any
     evidence to show [KSIR’s] computer network was, in fact,
     breached by the criminal actor or that the email address was


                                    - 17 -
J-S04001-22


     obtained therein as opposed to from some other source, such as
     [Appellants’] host site[,] i.e., Google, Yahoo, or such other
     business entity. The lack of evidence in the record as well as the
     controlling Pennsylvania law cited herein compelled the [c]ourt to
     grant [KSIR]’s Motion for Summary Judgment and enter judgment
     in its favor.

     [Appellants] presented even less evidence to show that [DRCS’s]
     settlement closing agent was in any way involved with the
     fraudulent transaction or responsible as a party with a duty of care
     to protect [Appellants] regarding their email address under the
     facts of the case. [Appellants’] negligence claim against [DRCS]
     was based entirely on speculation and unsupported conclusory
     accusations. [Appellants] failed to identify any evidence in the
     record which showed [DRCS] was in possession of their email
     address or that [DRCS’s] computer system was infiltrated by the
     unknown criminal actor.        [Appellants] presumed [DRCS’s]
     involvement in, or responsibility for[,] the alleged fraudulent
     transaction without providing any evidence for support.
     Additionally, [Appellants] presented no evidence showing [DRCS]
     required [Appellants] to provide it with their personal sensitive
     information, that [DRCS] was in possession of [Appellants’]
     sensitive personal information, nor that [DRCS] was in any way
     responsible for the unknown criminal actor gaining access and
     thereby acquiring knowledge of [Appellants’] email address.
     Accordingly, the [c]ourt found [Appellants] failed to provide
     evidence to establish a prima facie negligence claim against
     [DRCS].

     Ultimately, [Appellants] failed to provide sufficient evidence as
     well as legal authority to overcome [Appellees’] Motions for
     Summary Judgment.

TCO at 5-10 (most internal citations omitted).

     On appeal, Appellants do not meaningfully contest the trial court’s

analysis. This Court has previously explained:
     The Rules of Appellate Procedure state unequivocally that each
     question an appellant raises is to be supported by discussion and
     analysis of pertinent authority. Appellate arguments which fail to
     adhere to these rules may be considered waived, and arguments
     which are not appropriately developed are waived. Arguments not
     appropriately developed include those where the party has failed


                                    - 18 -
J-S04001-22


       to cite any authority in support of a contention. This Court will
       not act as counsel and will not develop arguments on behalf of an
       appellant. Moreover, we observe that the Commonwealth Court,
       our sister appellate court, has aptly noted that mere issue spotting
       without analysis or legal citation to support an assertion precludes
       our appellate review of a matter.

Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014) (cleaned

up).

       Here, Appellants do not counter the trial court’s rationale by discussing

and analyzing pertinent authority, such as Dittman. In addition, they do not

specifically argue that the trial court improperly construed any evidence, or

explain how that led the trial court to reach an erroneous conclusion. Accord

KSIR’s Brief at 9 (stating that Appellants’ brief “does nothing to address many

of the arguments made to the [t]rial [c]ourt and barely acknowledges that a

[t]rial [c]ourt decision exists”). Thus, to the extent Appellants challenge the

trial court’s reasoning and/or its application of Dittman, we deem such

arguments waived.

       While Appellants do not meaningfully contest the trial court’s analysis,

they do raise and rely on Section 302B of the Restatement (Second) of Torts

in their brief. See Appellants’ Brief at 9-10, 13. Problematically, though, they

do not demonstrate to us that they previously raised Section 302B below. See

Pa.R.A.P. 302(a) (“Issues not raised in the trial court are waived and cannot

be raised for the first time on appeal.”); Pa.R.A.P. 2117(c) (requiring, where

an issue is not reviewable on appeal unless raised or preserved below, a

statement of place of raising or preservation of issues); Pa.R.A.P. 2119(e)

(“Where under the applicable law an issue is not reviewable on appeal unless

                                      - 19 -
J-S04001-22



raised or preserved below, the argument must set forth, in immediate

connection therewith or in a footnote thereto, either a specific cross-reference

to the page or pages of the statement of the case which set forth the

information relating thereto as required by Pa.R.A.P. 2117(c), or substantially

the same information”).10,      11    “Our appellate courts have long held that an

[appellant] who does not follow Pa.R.A.P. 2117(c) and Pa.R.A.P. 2119(e)

waives the related issues due to the defects in his brief.”        Young v. S.B.

Conrad, Inc., 216 A.3d 267, 274 (Pa. Super. 2019).                “[I]t is not the

responsibility of this Court to scour the record to prove that an appellant has

raised an issue before the trial court, thereby preserving it for appellate

review.”    Commonwealth v. Baker, 963 A.2d 495, 502 n.6 (Pa. Super.

2008) (citations omitted).           Accordingly, we also deem waived Appellants’

arguments relating to Section 302B.

       Finally, to the extent Appellants argue that it did not need an expert

because the “ordinary juror” is “a user of e-mail in daily life,” see Appellants’

Brief at 10, we note that the trial court did not base its decisions on any need

for expert testimony. Therefore, we decline to review this issue.
____________________________________________


10 Restatement (Second) of Torts § 302B (“An act or an omission may be
negligent if the actor realizes or should realize that it involves an unreasonable
risk of harm to another through the conduct of the other or a third person
which is intended to cause harm, even though such conduct is criminal.”).

11 Once again, Appellants cite to a page in the reproduced record to support
that they raised Section 302B below; nevertheless, our review of that portion
of the reproduced record does not reveal that Appellants explicitly raised
Section 302B there. See Appellants’ Brief at 13 (citing to the Reproduced
Record at 76a).

                                           - 20 -
J-S04001-22



     Based on the foregoing, we affirm the trial court’s orders granting

summary judgment in favor of KSIR and DRCS, and denying summary

judgment in favor of Appellants. While we are sympathetic to Appellants’ loss

of $317,362.50, they have not convinced us that the trial court erred.

     Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/22/2022




                                   - 21 -